Case 5:19-cr-00008-EKD-JCH Document 20 Filed 03/05/19 Page 1 of 1 Pageid#: 29
                                                        r.
                                                         l1':.
                                                             r.3.CRFKEU,S.B(
                                                                           .
                                                                           S-i7Cu
                                                                                -bq)-
                                                              A%FA RREONBURR VA
                                                                                          FI
                                                                                           LED

                                        IN TH E                                  Ijrl. (:)k!!
                                                                                            .
                                                                                            ;:42
                                                                                               1j,
                                                                                                 'I!))
                           UN ITED STA TES D ISTR ICT COU RT                 JU
                                                                             .        C      LEY             ..'$.
                                       FOR TH E                                                  ....-   ï
                           W ESTERN D ISTRICT OF V IRGINIA
                               H ARRISON BUR G D IVISION

UNITED STATESOFAMERICA                                   criminalxo.s '.tqcfaxctooe


RA M ON CA RRILLO-RUV M CABA ,etal


                           U M TED SA TES'M O TION TO SEAL

       The United StatesofAm elica,by and through Thom as T.Cullen,United StatesAttom ey

forthe W estern DistrictofV irginia,and Edn Kulpa,A ssistantUnited StatesA ttorney,m oves the

Courtplzrsuantto LocalRule 909(7)foran Ordersealing the indictmentand thismotion and
accompanying sealing orderin thiscasetmtilothem iseordered by thisColzrt.In supportoftllis

motion thegovernm entstatesthism atterisongoing and sensitive.

      W herefore,the U nited Statesrequests thatthe Courtsealthis indictm entand m otion and

accompanysealing ordertmtilotherwiseorderedbytheCourt.
                                                 Respectfully subm it
                                                                    ,
                                                                      ted,

                                                 TH O M A S T.CU LLEN
                                                 United StatesA ttom ey


                                                 S/EIUN M .KULPA
                                                 Elin M .K ulpa
                                                 A ssistantUrlited StatesAttorney
